 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
          JIMMIE J. WRIGHT, JR., an
11        individual                                  Case No. CV 19-5985 FMO (GJSx)
12                      Plaintiff,
                                                      STIPULATED PROTECTIVE
13                 v.                                 ORDER
14        UNION PACIFIC RAILROAD
          COMPANY, a Delaware Corporation,
15        et al.,
16                      Defendant.
17

18   1.      A. PURPOSES AND LIMITATIONS
19           Discovery in this action is likely to involve production of confidential,
20   proprietary or private information for which special protection from public
21   disclosure and from use for any purpose other than prosecuting this litigation may
22   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
23   enter the following Stipulated Protective Order. The parties acknowledge that this
24   Order does not confer blanket protections on all disclosures or responses to
25   discovery and that the protection it affords from public disclosure and use extends
26   only to the limited information or items that are entitled to confidential treatment
27   under the applicable legal principles.
28           ///

                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
 1         B. GOOD CAUSE STATEMENT
 2         This action is likely to involve personnel records, employment information,
 3   and healthcare and medical records, including protected health information covered
 4   by HIPAA, for which special protection from public disclosure and from use for any
 5   purpose other than prosecution of this action is warranted. Such information may
 6   consist of, among other things, leave and disability accommodation information and
 7   payroll information. Federal courts have recognized the privacy protection accorded
 8   to a person’s personnel records and employment information under Article 1,
 9   Section 1 of the California Constitution. See, e.g., Bickley v. Schneider Nat’l, Inc.,
10   No. C 08–5806 JSW (JL), 2011 WL 1344195, at *2 (N.D.Cal.2011) (unpublished)
11   (collecting cases and stating that “[a]n employee's personnel records and
12   employment information are protected by the constitutional right to privacy”);
13   Official Unsecured Creditors Comm. of Media Vision Tech., Inc. v. Jain, 215 F.R.D.
14   587, 590 (N.D.Cal.2003). Courts have also found good cause to issue a protective
15   order when medical information may be subject to disclosure. See, e.g., Tenney v.
16   Aetna Life Ins. Co., No. 817CV00387CJCKESX, 2017 WL 8186684, at *4 (C.D.
17   Cal. Dec. 29, 2017).
18         Accordingly, to expedite the flow of information, to facilitate the prompt
19   resolution of disputes over confidentiality of discovery materials, to adequately
20   protect information the parties are entitled to keep confidential, to ensure that the
21   parties are permitted reasonable necessary uses of such material in preparation for
22   and in the conduct of trial, to address their handling at the end of the litigation, and
23   serve the ends of justice, a protective order for such information is justified in this
24   matter. It is the intent of the parties that information will not be designated as
25   confidential for tactical reasons and that nothing be so designated without a good
26   faith belief that it has been maintained in a confidential, non-public manner, and
27   there is good cause why it should not be part of the public record of this case.
28         ///
                                               2
                            [PROPOSED] STIPULATED PROTECTIVE ORDER
 1         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 2           The parties further acknowledge, as set forth in Section 12.3, below, that this
 3   Stipulated Protective Order does not entitle them to file confidential information
 4   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
 5   and the standards that will be applied when a party seeks permission from the court
 6   to file material under seal.
 7         There is a strong presumption that the public has a right of access to judicial
 8   proceedings and records in civil cases. In connection with non-dispositive motions,
 9   good cause must be shown to support a filing under seal. See Kamakana v. City and
10   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
11   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
12   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
13   require good cause showing), and a specific showing of good cause or compelling
14   reasons with proper evidentiary support and legal justification, must be made with
15   respect to Protected Material that a party seeks to file under seal. The parties’ mere
16   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
17   without the submission of competent evidence by declaration, establishing that the
18   material sought to be filed under seal qualifies as confidential, privileged, or
19   otherwise protectable—constitute good cause.
20         Further, if a party requests sealing related to a dispositive motion or trial, then
21   compelling reasons, not only good cause, for the sealing must be shown, and the
22   relief sought shall be narrowly tailored to serve the specific interest to be protected.
23   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
24   each item or type of information, document, or thing sought to be filed or introduced
25   under seal in connection with a dispositive motion or trial, the party seeking
26   protection must articulate compelling reasons, supported by specific facts and legal
27   justification, for the requested sealing order. Again, competent evidence supporting
28   the application to file documents under seal must be provided by declaration.
                                               3
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
 1          Any document that is not confidential, privileged, or otherwise protectable in
 2   its entirety will not be filed under seal if the confidential portions can be redacted.
 3   If documents can be redacted, then a redacted version for public viewing, omitting
 4   only the confidential, privileged, or otherwise protectable portions of the document,
 5   shall be filed. Any application that seeks to file documents under seal in their
 6   entirety should include an explanation of why redaction is not feasible.
 7   2.     DEFINITIONS
 8          2.1    Action: the above-captioned lawsuit, i.e., Jimmie Wright Jr. v. Union
 9   Pacific Railroad Company et al., Case No. CV 19-5985 FMO (GJSx) (C.D. Cal.).
10          2.2    Challenging Party: a Party or Non-Party that challenges the
11   designation of information or items under this Order.
12          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
13   how it is generated, stored or maintained) or tangible things that qualify for
14   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
15   the Good Cause Statement.
16          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
17   their support staff).
18          2.5    Designating Party: a Party or Non-Party that designates information or
19   items that it produces in disclosures or in responses to discovery as
20   “CONFIDENTIAL.”
21          2.6    Disclosure or Discovery Material: all items or information, regardless
22   of the medium or manner in which it is generated, stored, or maintained (including,
23   among other things, testimony, transcripts, and tangible things), that are produced or
24   generated in disclosures or responses to discovery in this matter.
25          2.7    Expert: a person with specialized knowledge or experience in a matter
26   pertinent to the litigation who has been retained by a Party or its counsel to serve as
27   an expert witness or as a consultant in this Action.
28          2.8    House Counsel: attorneys who are employees of a party to this Action.
                                               4
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   House Counsel does not include Outside Counsel of Record or any other outside
 2   counsel.
 3         2.9    Non-Party: any natural person, partnership, corporation, association or
 4   other legal entity not named as a Party to this action.
 5         2.10 Outside Counsel of Record: attorneys who are not employees of a
 6   party to this Action but are retained to represent or advise a party to this Action and
 7   have appeared in this Action on behalf of that party or are affiliated with a law firm
 8   that has appeared on behalf of that party, and includes support staff.
 9         2.11 Party: any party to this Action, including all of its officers, directors,
10   employees, consultants, retained experts, and Outside Counsel of Record (and their
11   support staffs).
12         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
13   Discovery Material in this Action.
14         2.13 Professional Vendors: persons or entities that provide litigation
15   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
16   demonstrations, and organizing, storing, or retrieving data in any form or medium)
17   and their employees and subcontractors.
18         2.14 Protected Material: any Disclosure or Discovery Material that is
19   designated as “CONFIDENTIAL.”
20         2.15 Receiving Party: a Party that receives Disclosure or Discovery
21   Material from a Producing Party.
22         3.     SCOPE

23         The protections conferred by this Stipulation and Order cover not only
24   Protected Material (as defined above), but also (1) any information copied or
25   extracted from Protected Material; (2) all copies, excerpts, summaries, or
26   compilations of Protected Material; and (3) any testimony, conversations, or
27   presentations by Parties or their Counsel that might reveal Protected Material.
28         ///
                                               5
                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1         Any use of Protected Material at trial shall be governed by the orders of the
 2   trial judge. This Order does not govern the use of Protected Material at trial.
 3   4.    DURATION
 4         FINAL DISPOSITION of the action is defined as the conclusion of any
 5   appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
 6   has run. Except as set forth below, the terms of this protective order apply through
 7   FINAL DISPOSITION of the action. The parties may stipulate that the they will be
 8   contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
 9   but will have to file a separate action for enforcement of the agreement once all
10   proceedings in this case are complete.
11         Once a case proceeds to trial, information that was designated as
12   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
13   as an exhibit at trial becomes public and will be presumptively available to all
14   members of the public, including the press, unless compelling reasons supported by
15   specific factual findings to proceed otherwise are made to the trial judge in advance
16   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
17   showing for sealing documents produced in discovery from “compelling reasons”
18   standard when merits-related documents are part of court record). Accordingly, for
19   such materials, the terms of this protective order do not extend beyond the
20   commencement of the trial.
21   5.    DESIGNATING PROTECTED MATERIAL
22         5.1    Exercise of Restraint and Care in Designating Material for Protection.
23   Each Party or Non-Party that designates information or items for protection under
24   this Order must take care to limit any such designation to specific material that
25   qualifies under the appropriate standards. The Designating Party must designate for
26   protection only those parts of material, documents, items or oral or written
27   communications that qualify so that other portions of the material, documents, items
28   or communications for which protection is not warranted are not swept unjustifiably
                                              6
                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   within the ambit of this Order.
 2         Mass, indiscriminate or routinized designations are prohibited. Designations
 3   that are shown to be clearly unjustified or that have been made for an improper
 4   purpose (e.g., to unnecessarily encumber the case development process or to impose
 5   unnecessary expenses and burdens on other parties) may expose the Designating
 6   Party to sanctions.
 7         If it comes to a Designating Party’s attention that information or items that it
 8   designated for protection do not qualify for protection, that Designating Party must
 9   promptly notify all other Parties that it is withdrawing the inapplicable designation.
10         5.2      Manner and Timing of Designations. Except as otherwise provided in
11   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
12   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
13   under this Order must be clearly so designated before the material is disclosed or
14   produced.
15         Designation in conformity with this Order requires:
16               (a) for information in documentary form (e.g., paper or electronic
17   documents, but excluding transcripts of depositions or other pretrial or trial
18   proceedings), that the Producing Party affix at a minimum, the legend
19   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
20   contains protected material. If only a portion of the material on a page qualifies for
21   protection, the Producing Party also must clearly identify the protected portion(s)
22   (e.g., by making appropriate markings in the margins).
23         A Party or Non-Party that makes original documents available for inspection
24   need not designate them for protection until after the inspecting Party has indicated
25   which documents it would like copied and produced. During the inspection and
26   before the designation, all of the material made available for inspection shall be
27   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
28   documents it wants copied and produced, the Producing Party must determine which
                                               7
                            [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   documents, or portions thereof, qualify for protection under this Order. Then,
 2   before producing the specified documents, the Producing Party must affix the
 3   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 4   portion of the material on a page qualifies for protection, the Producing Party also
 5   must clearly identify the protected portion(s) (e.g., by making appropriate markings
 6   in the margins).
 7               (b) for testimony given in depositions that the Designating Party identifies
 8   the Disclosure or Discovery Material on the record, before the close of the
 9   deposition all protected testimony.
10               (c) for information produced in some form other than documentary and
11   for any other tangible items, that the Producing Party affix in a prominent place on
12   the exterior of the container or containers in which the information is stored the
13   legend “CONFIDENTIAL.” If only a portion or portions of the information
14   warrants protection, the Producing Party, to the extent practicable, shall identify the
15   protected portion(s).
16         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
17   failure to designate qualified information or items does not, standing alone, waive
18   the Designating Party’s right to secure protection under this Order for such material.
19   Upon timely correction of a designation, the Receiving Party must make reasonable
20   efforts to assure that the material is treated in accordance with the provisions of this
21   Order.
22   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
23         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
24   designation of confidentiality at any time that is consistent with the Court’s
25   Scheduling Order.
26         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
27   resolution process under Local Rule 37.1 et seq.
28         ///
                                                8
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
 1         6.3      The burden of persuasion in any such challenge proceeding shall be on
 2   the Designating Party. Frivolous challenges, and those made for an improper
 3   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 4   parties) may expose the Challenging Party to sanctions. Unless the Designating
 5   Party has waived or withdrawn the confidentiality designation, all parties shall
 6   continue to afford the material in question the level of protection to which it is
 7   entitled under the Producing Party’s designation until the Court rules on the
 8   challenge.
 9   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
10         7.1      Basic Principles. A Receiving Party may use Protected Material that is
11   disclosed or produced by another Party or by a Non-Party in connection with this
12   Action only for prosecuting, defending or attempting to settle this Action. Such
13   Protected Material may be disclosed only to the categories of persons and under the
14   conditions described in this Order. When the Action has been terminated, a
15   Receiving Party must comply with the provisions of section 13 below (FINAL
16   DISPOSITION).
17         Protected Material must be stored and maintained by a Receiving Party at a
18   location and in a secure manner that ensures that access is limited to the persons
19   authorized under this Order.
20         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
21   otherwise ordered by the court or permitted in writing by the Designating Party, a
22   Receiving Party may disclose any information or item designated
23   “CONFIDENTIAL” only to:
24               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
25   well as employees of said Outside Counsel of Record to whom it is reasonably
26   necessary to disclose the information for this Action;
27               (b) the officers, directors, and employees (including House Counsel) of
28   the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                               9
                            [PROPOSED] STIPULATED PROTECTIVE ORDER
 1            (c) Experts (as defined in this Order) of the Receiving Party to whom
 2   disclosure is reasonably necessary for this Action and who have signed the
 3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4            (d) the court and its personnel;
 5            (e) court reporters and their staff;
 6            (f) professional jury or trial consultants, mock jurors, and Professional
 7   Vendors to whom disclosure is reasonably necessary for this Action and who have
 8   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9            (g) the author or recipient of a document containing the information or a
10   custodian or other person who otherwise possessed or knew the information;
11            (h) during their depositions, witnesses, and attorneys for witnesses, in the
12   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
13   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
14   not be permitted to keep any confidential information unless they sign the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
16   agreed by the Designating Party or ordered by the court. Pages of transcribed
17   deposition testimony or exhibits to depositions that reveal Protected Material may
18   be separately bound by the court reporter and may not be disclosed to anyone except
19   as permitted under this Stipulated Protective Order; and
20            (i) any mediator or settlement officer, and their supporting personnel,
21   mutually agreed upon by any of the parties engaged in settlement discussions.
22   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
23         IN OTHER LITIGATION
24         If a Party is served with a subpoena or a court order issued in other litigation
25   that compels disclosure of any information or items designated in this Action as
26   “CONFIDENTIAL,” that Party must:
27            (a) promptly notify in writing the Designating Party. Such notification
28   shall include a copy of the subpoena or court order;
                                              10
                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1             (b) promptly notify in writing the party who caused the subpoena or order
 2   to issue in the other litigation that some or all of the material covered by the
 3   subpoena or order is subject to this Protective Order. Such notification shall include
 4   a copy of this Stipulated Protective Order; and
 5             (c) cooperate with respect to all reasonable procedures sought to be
 6   pursued by the Designating Party whose Protected Material may be affected.
 7         If the Designating Party timely seeks a protective order, the Party served with
 8   the subpoena or court order shall not produce any information designated in this
 9   action as “CONFIDENTIAL” before a determination by the court from which the
10   subpoena or order issued, unless the Party has obtained the Designating Party’s
11   permission. The Designating Party shall bear the burden and expense of seeking
12   protection in that court of its confidential material and nothing in these provisions
13   should be construed as authorizing or encouraging a Receiving Party in this Action
14   to disobey a lawful directive from another court.
15   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
16         PRODUCED IN THIS LITIGATION
17             (a) The terms of this Order are applicable to information produced by a
18   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
19   produced by Non-Parties in connection with this litigation is protected by the
20   remedies and relief provided by this Order. Nothing in these provisions should be
21   construed as prohibiting a Non-Party from seeking additional protections.
22             (b) In the event that a Party is required, by a valid discovery request, to
23   produce a Non-Party’s confidential information in its possession, and the Party is
24   subject to an agreement with the Non-Party not to produce the Non-Party’s
25   confidential information, then the Party shall:
26                (1) promptly notify in writing the Requesting Party and the Non-Party
27   that some or all of the information requested is subject to a confidentiality
28   agreement with a Non-Party;
                                               11
                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1                (2) promptly provide the Non-Party with a copy of the Stipulated
 2   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 3   specific description of the information requested; and
 4                (3) make the information requested available for inspection by the
 5   Non-Party, if requested.
 6            (c) If the Non-Party fails to seek a protective order from this court within
 7   14 days of receiving the notice and accompanying information, the Receiving Party
 8   may produce the Non-Party’s confidential information responsive to the discovery
 9   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
10   not produce any information in its possession or control that is subject to the
11   confidentiality agreement with the Non-Party before a determination by the court.
12   Absent a court order to the contrary, the Non-Party shall bear the burden and
13   expense of seeking protection in this court of its Protected Material.
14   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
16   Protected Material to any person or in any circumstance not authorized under this
17   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
18   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
19   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
20   persons to whom unauthorized disclosures were made of all the terms of this Order,
21   and (d) request such person or persons to execute the “Acknowledgment and
22   Agreement to Be Bound” that is attached hereto as Exhibit A.
23   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
24         PROTECTED MATERIAL
25         When a Producing Party gives notice to Receiving Parties that certain
26   inadvertently produced material is subject to a claim of privilege or other protection,
27   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
28   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
                                              12
                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   procedure may be established in an e-discovery order that provides for production
 2   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
 3   (e), insofar as the parties reach an agreement on the effect of disclosure of a
 4   communication or information covered by the attorney-client privilege or work
 5   product protection, the parties may incorporate their agreement in the stipulated
 6   protective order submitted to the court.
 7   12.   MISCELLANEOUS
 8         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 9   person to seek its modification by the Court in the future.
10         12.2 Right to Assert Other Objections. By stipulating to the entry of this
11   Protective Order, no Party waives any right it otherwise would have to object to
12   disclosing or producing any information or item on any ground not addressed in this
13   Stipulated Protective Order. Similarly, no Party waives any right to object on any
14   ground to use in evidence of any of the material covered by this Protective Order.
15         12.3 Filing Protected Material. A Party that seeks to file under seal any
16   Protected Material must comply with Local Civil Rule 79-5. Protected Material
17   may only be filed under seal pursuant to a court order authorizing the sealing of the
18   specific Protected Material at issue. If a Party’s request to file Protected Material
19   under seal is denied by the court, then the Receiving Party may file the information
20   in the public record unless otherwise instructed by the court.
21   13.   FINAL DISPOSITION
22         After the final disposition of this Action, as defined in paragraph 4, within 60
23   days of a written request by the Designating Party, each Receiving Party must return
24   all Protected Material to the Producing Party or destroy such material. As used in
25   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
26   summaries, and any other format reproducing or capturing any of the Protected
27   Material. Whether the Protected Material is returned or destroyed, the Receiving
28   Party must submit a written certification to the Producing Party (and, if not the same
                                                13
                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 2   (by category, where appropriate) all the Protected Material that was returned or
 3   destroyed and (2) affirms that the Receiving Party has not retained any copies,
 4   abstracts, compilations, summaries or any other format reproducing or capturing any
 5   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 6   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 7   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 8   reports, attorney work product, and consultant and expert work product, even if such
 9   materials contain Protected Material. Any such archival copies that contain or
10   constitute Protected Material remain subject to this Protective Order as set forth in
11   Section 4 (DURATION).
12

13                               [CONTINUED ON NEXT PAGE]

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              14
                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   14.   VIOLATION
 2   Any violation of this Order may be punished by appropriate measures including,
 3   without limitation, contempt proceedings and/or monetary sanctions.
 4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5

 6   DATED: December 3, 2019
 7

 8   /s/ Matthew E. Roston
     Attorneys for Plaintiff Jimmie Wright, Jr.
 9

10

11   DATED: December 3, 2019
12

13   /s/ Naveen Kabir
     Attorneys for Defendant Union Pacific Railroad Company
14

15

16   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
17

18   DATED: December 3, 2019
19

20

21   _____________________________________
     GAIL J. STANDISH
22   UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                             15
                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1                                         EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I, _____________________________ [print or type full name], of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Central District of California
 8   on [date] in the case of Jimmie Wright, Jr. v. Union Pacific Railroad Company, et
 9   al., Case No. CV 19-5985 FMO (GJSx) (C.D. Cal.). I agree to comply with and to
10   be bound by all the terms of this Stipulated Protective Order and I understand and
11   acknowledge that failure to so comply could expose me to sanctions and punishment
12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
13   any information or item that is subject to this Stipulated Protective Order to any
14   person or entity except in strict compliance with the provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for the
16   Central District of California for enforcing the terms of this Stipulated Protective
17   Order, even if such enforcement proceedings occur after termination of this action.
18   I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25

26   Printed name: _______________________________
27

28   Signature: __________________________________
                                              16
                          [PROPOSED] STIPULATED PROTECTIVE ORDER
